Document 3 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) CONNECTED TRANSACTION REGARDING JINLING POWER PLANT • On 31 March 2009, Jinling Power Plant and Chengdu Power Plant entered into the Agreement, pursuant to which Chengdu Power Plant agreed to transfer its production targets out of the generation capacity of 200 MW to Jinling Power Plant which in turn agreed to pay to Chengdu Power Plant RMB160 million as compensation. • Jinling Power Plant is a subsidiary of the Company, while Chengdu Power Plant was established by Huaneng Group. Huaneng Group and its associates (including Chengdu Power Plant) are connected persons to the Company. The Agreement (and the relevant compensation) thus constitutes a connected transaction of the Company. • Since the relevant percentage ratios calculated pursuant to Rule 14.07 of the Hong Kong Listing Rules in connection with the transaction contemplated under the Agreement (and the relevant compensation) are all less than 2.5%, the transaction contemplated under the Agreement (and the relevant compensation) is only subject to the reporting and announcement requirements as set out in Rules 14A.45 and 14A.47 of the Hong Kong Listing Rules and is exempt from the independent shareholders´ approval requirements. RELATIONSHIP BETWEEN THE COMPANY AND HUANENG GROUP The Company and its subsidiaries mainly develop, construct, operate and manage large-scale power plants in China nationwide. It is one of the largest listed electricity power suppliers in China, owning within the PRC a generation capacity of 39,203 MW on an equity basis. Huaneng Group is principally engaged in the operation and management of industrial investments; the development, investment, construction, operation and management of power source; organizing the generation and sale of power (and heat); and the development, investment, construction, production and sale of products in relation to information, transportation, new energy and environmental protection industries. Huaneng Group is the controlling shareholder of HIPDC, holding a 51.98% direct interest and a 5% indirect interest in HIPDC. In addition, Huaneng Group also holds an aggregate of 8.92% effective interest in the total issued share capital of the
